        Case 1:11-cr-01091-VM Document 957 Filed 04/24/19 Page 1 of 6

                                                                                                   _,
                                                                     l . ,: SDNY
                                                                     DOC! \JENT

GEOFFREY S. BERMAN                                                   El   CTl{ONICALLY FILEI;       1




                                                                               ~
United States Attorney for the                                       DO{'#:
Southern District of New York                                        DATF 1:       ...
By: JOHN E. GT.JR<j\., JR.
Assistant United suttes Attorney
                                                                   -===~- .,,__;:;======:!.I.       1.

86 Chambers Street'
New York, New Yotrk 10007
Telephone: (212) 637-2712
FAX No. (212) 637-2717

UNITED STATES prsTRICTCOURT
SOUTHERN DIST~CT OF NEW YORK
_______________________ _: --------------------x
UNITED STATES PF AMERICA,

                          Plaintiff and
                          Judgment-Creditor,

                         -v.-                             STIPULATION AND ORDER OF
                                                          GARNISHMENT AND RELEASE
MARIE BARAN,
                                                               11 CR 1091 (VM)
                          Defendant and
                          Judgment-Debtor,
 and

PERSHING LLC,

                          Garnishee.
-----------------------,------------------------------X


                 WHEfREAS, on December 8, 2016, the Court granted the United States of

America's (the "Un$ted States" or "plaintiff') amended application for a writ of garnishment;

and

                 WHEfREAS, on January 19, 2017, Pershing LLC (the "Garnishee") served and

filed an answer in r~sponse to the writ, stating that it had custody of defendant's Dreyfus Lion

IRA, with an approxtimate value of$152,199.13; and

                  WHEREAS, defendant did not file an objection to the amended writ or otherwise

respond to the answ~r of the Garnishee, and the Government sought an Order of Garnishment;
       Case 1:11-cr-01091-VM Document 957 Filed 04/24/19 Page 2 of 6




and

               WI-ffiREAS, on March 14, 2017, the Court issued an Order of Garnishment (the

"Order") ordering the Garnishee to liquidate and pay to the Government all monies held by the

Garnishee in defendant's Dreyfus Lion IRA; and

               WHEREAS, on June 5, 2017, the Court so-ordered the parties' stipulation: 1)

vacating the Order; 2) directing Pershing LLC to continue to withhold and restrain any property

in which defendant has an interest, including, but not limited to, defendant's Dreyfus Lion IRA,

until further order of this Court; and 3) not precluding the Government from seeking to liquidate

the IRA after defendant's release from incarceration, nor precluding defendant from filing any

objection to such reFef; and,

               WHJr:REAS, defendant was released from incarceration in December 2018, and

was compelled to ta,ke a Required Minimum Distribution ("RMD") in calendar year 2018, from

her Dreyfus Lion IRA held by Pershing LLC;

               WHEREAS, on December 27, 2018, the Court so-ordered the parties' stipulation:

1) directing Pershin~ LLC to pay an RMD of$6,500.00, from the defendant's Dreyfus Lion IRA

to the Clerk of the dourt; 2) directing the Clerk of the Court not disburse the RMD funds until

receiving further order of the Court; 3) directing Pershing LLC to continue to withhold and

restrain any property in which defendant has an interest, including, but not limited to, the balance

of defendant's Dreyfus Lion IRA, until further order of this Court; and 4) not precluding the

Government from seeking to liquidate defendant's Dreyfus Lion IRA in the future, nor

precluding defendant from filing any objection to such relief.

               WHI}REAS, on January 17, 2019, Pershing LLC paid an RMD from defendant's


                                                 2
       Case 1:11-cr-01091-VM Document 957 Filed 04/24/19 Page 3 of 6




Dreyfus Lion IRA by check in the amount of $6,500.00, to the Clerk of the Court and mailed the

check to the United 'States Courthouse;

               WHEREAS, the Clerk of the Court received the check in the amount of $6,500.00

described above, ne~otiated the check, and deposited the funds in its account;

               WHEREAS, the Clerk of the Court continues to hold the $6,500.00 RMD

payment pending further order of the Court;

               WHEREAS, on March 27, 2019, the Court entered an Amended Judgment against

the defendant, which included a Modification of Restitution Order directing defendant to pay

restitution in monthly installments of 10% of her gross monthly income: and

               WHEREAS, the parties wish to amicably resolve the matter of defendant's

January 17, 2019 RMD payment and all future payments made by Pershing LLC from

defendant's Dreyfm! Lion IRA;

               NOW, on the signed consent of the United States and defendant,

               IT IS: HEREBY STIPULATED AND AGREED as follows:

        1. Regarding the previously paid RMD of $6,500.00, the Clerk of the Court shall: i)

retain $650.00 ofth~ proceeds and apply.those funds to defendant's restitution obligation in this
                    i

case; and, ii) pay defendant $5,850.00 by check issued in the name of "Marie Baran" and mailed

to defendant's counsel:

                              Peter J. Tomao, Esq.
                              600 Old Country Road, Suite 328
                              Garden City, New York 11530;


        2.     For ajny payment requested by defendant or otherwise paid from defendant's

Dreyfus Lion IRA, J[>ershing LLC shall; i) pay 10% of the gross of any distribution by check

                                                3
       Case 1:11-cr-01091-VM Document 957 Filed 04/24/19 Page 4 of 6




made payable to the Clerk of the Court, and mailed to the United States Courthouse, 500 Pearl

Street, New York, New York 10007, attn: Cashier, with the notation: Marie Baran, 11 CR 1091

(VM); and, ii) pay tpe balance of any distribution, less the above-noted 10% allotment, by check
                      I




to defendant Marie ~aran in accordance with her instructions:

        3.        Except as described in the paragraph 2 above, Pershing LLC will to continue to

withhold and restrain any property in which defendant has an interest, including, but not limited

to, the balance of defendant's Dreyfus Lion IRA, until further order of this Court;

        4.        This .Order does not preclude the Government from seeking to liquidate the

Dreyfus Lion IRA in the future, nor does this Order preclude defendant from filing any objection

to such relief.

Dated: New York, New York
        April 2-Z. , 2019
                                               GEOFFREY S. BERMAN
                                               United States Attorney· for the
                                               Southern District of New York
                                               Attorney for Plaintiff



                                                      E. GURA,JR.
                                               Assis ant United States Attorney
                                               86 Chambers Street
                                               New York, New York 10007
                                               Telephone No.: (212) 637-2712
                                               Fax No.: (212) 637-2717
                                               john.gura@usdoi.gov




                                                  4
      Case 1:11-cr-01091-VM Document 957 Filed 04/24/19 Page 5 of 6




Dated: Garden City; New York
       April ob\ :, 2019
                                 LAW OFFICE OF PETER J. TOMAO
                                 Attorney for Marie Baran



                               B
                               ~ -y
                                  E -:
                                     sq~
                                       ________
                                 Law Office of Peter J. Tornao
                                 600 Old County Road
                                 Suite 328
                                 Garden City, NY 11530
                                 Telephone No.: (516) 877-7015
                                 ptomao@tomaolaw.com




Dated: New Y or~)lh'.w York
       April;l_T!, 2019




~CT    MARRERO
UNITED STATES PISTRICT JUDGE




                                    5
          Case 1:11-cr-01091-VM Document 957 Filed 04/24/19 Page 6 of 6

                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York



                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     April 22, 2019

By Hand

Hon. Victor Marrero
United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007

               Re:    United States v. Lesniewski et al.,
                      11 Cr. 1091 (VM)
Dear Judge Marrero:

         The Government respectfully submits the parties' stipulation and proposed order of
garnishment executed for the purpose of repaying restitution, which was ordered by the Court. If
the Court approves, we ask that the order be entered on the court's docket. We thank the Court
for its consideration of this matter.

                                             Respectfully,

                                            GEOFFREY S. BERMAN
                                            United States Attorney


                                     By:   Qa-,.,GURA/Jr.
                                            JO E.
                                                   s tLQ,
                                            Assistant United States Attorney
                                            Telephone: (212) 637-2712
                                            Fax: (212) 637-2750
Encl.

cc:     Peter Tomao, Esq.
        (By Mail)
